Citation Nr: 1511709	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  12-34 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from June 1980 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2014, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.  The Veteran submitted additional evidence along with a waiver of initial RO consideration at the hearing.   

The evidence of record shows diagnoses of adjustment disorder and major depressive disorder, as well as PTSD.  Hence, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record reflects that the Veteran has reported several PTSD stressors, many of which are vague and insufficient to allow for the AOJ to conduct a meaningful research in an attempt to verify any of the stressors.  However, at the August 2014 hearing, the Veteran provided detail with regard to one particular stressor that warrants further development.  He reported that while he was stationed at Camp Covington in Guam, two fellow service members were beaten and shot to death which deeply affected him.  He stated that their last names were Gassolna and Des and the incident took place in 1981 or 1982.  
In a June 2014 letter, a VA nurse practitioner has indicated that the Veteran's PTSD and major depressive disorder are considered to have begun following traumatic events experienced while serving in the military.  Thus, on remand, the AOJ should attempt to verify the Veteran's reported stressor noted above.  If the stressor is corroborated, the Veteran should be afforded a VA examination with a VA licensed psychologist or psychiatrist to verify whether he, in fact, has PTSD and to provide an opinion as to whether his PTSD is at least as likely as not related to any alleged in-service stressor, or, if the Veteran is found to have other psychiatric disorders, whether they are at least as likely as not a result of or caused by service or any event therein.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should inform the Veteran that VA will attempt to verify his claimed PTSD stressor through official records. He should be invited to submit any additional evidence, including any lay witness statement of service comrades, which might corroborate his claimed stressor.  The AOJ should request that he provide any additional information regarding his reported stressor.  To the extent possible, this information should include the approximate month and location of any claimed stressful event that occurred.  Advise the Veteran that although it is stressful for him to recall such details, any additional information could help his appeal. 

2.  After the development described above has been completed, the AOJ should review the new evidence for anything that could corroborate the Veteran's claimed in-service stressor.  If, and only if, such corroboration is found, the AOJ should schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service, including any alleged in-service stressor.

Appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, as well as a review of the claims file, including treatment records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

Does the Veteran currently have PTSD? 

If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not that PTSD manifested due to the Veteran's experiences during service.

If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination. 

A complete rationale must be given for all opinions and conclusions expressed.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




